
	
		I
		111th CONGRESS
		2d Session
		H. R. 6316
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Boren (for
			 himself, Mr. Miller of Florida,
			 Mr. Ryan of Wisconsin,
			 Mr. Ross, Mr. Wittman, Mr.
			 Alexander, Mr. Young of
			 Alaska, Mr. Brown of South
			 Carolina, and Ms.
			 Bordallo) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and
		  Management Act to mitigate the economic impact of the transition to sustainable
		  fisheries on fishing communities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Fishery
			 Conservation Transition Act.
		2.Transition to
			 sustainable fisheries
			(a)In
			 GeneralWithin 180 days after the close of fishing year 2010
			 (within the meaning given that term in the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1802 et seq.)), the Secretary of
			 Commerce shall determine, with respect to each fishery for which a fishery
			 management plan that meets the requirements of section 303(a)(15) of that Act
			 (16 U.S.C. 1853(a)(15)) is in effect that contains a complete prohibition on
			 the retention of stocks subject to overfishing within the fishery for the
			 entire fishing season, whether the prohibition is sufficient to prevent or end
			 overfishing for the stocks, or stocks undergoing overfishing, to which it
			 applies.
			(b)Remedial
			 ActionIf the Secretary determines that the prohibition contained
			 in such a fishery management plan is not sufficient to prevent or end
			 overfishing for the stocks to which it applies, the Secretary may authorize
			 retention of fish that are not undergoing overfishing within that fishery,
			 notwithstanding that discard mortality of stocks for which retention is
			 prohibited may be inconsistent with provisions on ending or preventing
			 overfishing, if, within 90 days after a determination by the Secretary under
			 subsection (a), the Regional Fishery Management Council with jurisdiction over
			 the fishery implements—
				(1)measures to
			 minimize bycatch and bycatch mortality to the extent practicable;
				(2)an enhanced data
			 collection requirement, such as an electronic logbook data collection system,
			 for recreational, for-hire, and commercial fishers;
				(3)a
			 program of on-board observers for charter, for-hire, and commercial fishers
			 that will monitor and collect data on bycatch and bycatch mortality in
			 multispecies fisheries with prohibitions on retention on one or more species in
			 the fisheries; and
				(4)in coordination
			 with the Secretary, other measures to ensure accountability of the fishery,
			 including those that will substantially contribute to addressing data gaps in
			 stock assessments.
				(c)Additional
			 RequirementsThe Secretary shall take such action as may be
			 necessary to ensure that, with respect to any stock subject to overfishing in a
			 fishery to which a determination under subsection (b) applies—
				(1)a
			 monitoring and research program to monitor the recovery of the affected stocks
			 of fish is implemented for the fishery within 1 year after the date of
			 enactment of this Act;
				(2)a
			 stock assessment for the overfished species within the affected stocks of fish
			 is initiated, taking into account relevant life history of the stock, within 6
			 months after the date on which the Secretary makes such a determination;
			 and
				(3)the Regional
			 Fishery Management Council with jurisdiction over the affected fishery submits
			 a report to Congress and the Secretary detailing a long-term plan for reducing
			 discard mortality of the affected stocks of fish to which a determination under
			 subsection (a) applies within 2 years after the date of enactment of this
			 Act.
				(d)Further Action
			 RequiredIf the Secretary determines that—
				(1)the Regional
			 Fishery Management Council with jurisdiction over a fishery has complied with
			 the requirements of subsections (b) and (c), and
				(2)the fishery
			 management plan’s prohibition on the retention of stocks subject to overfishing
			 continues to be insufficient to prevent or end overfishing for those
			 stocks,
				the
			 Secretary shall take such action as may be necessary to end overfishing for the
			 stocks to which the prohibition applies before the end of fishing year
			 2015.3.Economic
			 assistance program
			(a)In
			 GeneralSection 208 of the Magnuson-Stevens Fishery Conservation
			 and Management Reauthorization Act of 2006 (16 U.S.C. 1891b) is amended—
				(1)by striking
			 and after the semicolon in subsection (b)(6);
				(2)by striking
			 materia. in subsection (b)(7) and inserting materia;
			 and;
				(3)by adding at the
			 end of subsection (b) the following:
					
						(8)the economic
				assistance program under subsection
				(f).
						;
				(4)by striking
			 and after the semicolon in subsection (c)(2)(A);
				(5)by striking
			 section. in subsection (c)(2)(B) and inserting section;
			 and;
				(6)by adding at the
			 end of subsection (c)(2) the following:
					
						(C)fees collected
				under permit programs for a fishery significantly affected by a prohibition on
				the retention of stocks to end or prevent
				overfishing.
						;
				and
				(7)by adding at the
			 end thereof the following:
					
						(f)Economic
				Assistance Program
							(1)In
				generalThe Secretary shall establish an economic assistance
				program to assist recreational and commercial fishery participants, fishing
				industries, and fishing communities significantly affected by a prohibition on
				the retention of stocks to end or prevent overfishing or rebuild overfished
				stocks and use amounts in the Fund to provide such assistance.
							(2)Criteria for
				assistanceIn the administration of the program, the Secretary
				shall develop criteria for prioritizing economic assistance requests, including
				consideration of the conservation and management history of the fishery, the
				sustainability of conservation and management approaches, the magnitude of the
				economic impact of the retention prohibition, and community and social
				impacts.
							(3)Application
				processThe Secretary shall develop an application process to
				determine eligibility for economic assistance under the program and shall
				consult with States whose recreational and commercial fishery participants,
				fishing industries, or fishing communities have been affected by the
				prohibition. Any person or community seeking assistance under the program shall
				submit an application at such time, in such manner, and containing such
				information and assurances as the Secretary may require.
							(4)State matching
				fundsThe Federal share of assistance provided under the program
				to recreational and commercial fishery participants, fishing industries, or
				fishing communities may not exceed 75 percent. Before granting assistance under
				the program, the Secretary shall consult with the State in which the recipient
				is located and request that the State provide matching funds. The Secretary may
				waive, in whole or in part, the matching requirement under this
				paragraph.
							.
				4.Authority to
			 Act
			(a)Clarification of
			 Emergency AuthoritySection 305(c) of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1855(c)) is amended by
			 adding at the end the following:
				
					(4)For purposes of this section, an
				emergency is a situation that results from recent, unforeseen, or recently
				discovered circumstances that present serious conservation or management
				problems in the fishery, including ecological, economic, social, or public
				health interests. An emergency may include increasing or decreasing a catch
				limit, or modifying a time or area closure or retention prohibition in response
				to new science or stock assessment information, but only if such action is
				needed to address serious conservation or management problems in the
				fishery.
					.
			5.Fishery studies
			 and reports
			(a)Status of
			 Fishery ReportSection 304(e)(7) of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1854(e)(7)) is amended—
				(1)by inserting
			 (A) before The Secretary;
				(2)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii); and
				(3)by adding at the
			 end the following:
					
						(B)In the review, the Secretary shall
				consider—
							(i)a stock assessment conducted pursuant
				to subsection (c);
							(ii)an analysis of the local, regional,
				and national social and economic impacts on fishing communities and industries
				directly and indirectly related to the fishery; and
							(iii)fishery management measures to
				enhance the sustainability of stocks of fish that are overfished, and an
				evaluation of alternative management approaches that may be implemented to
				enhance such sustainability.
							(C)Stock assessment updates for each
				stock of fish that is overfished or undergoing overfishing shall be conducted
				at 2-year intervals, and a full stock assessment pursuant to subsection (c)
				shall be conducted no less frequently than once every 5 years.
						(D)The Secretary shall include a summary
				of reviews conducted under subparagraph (A) in the report required by paragraph
				(1) of this subsection. To the extent possible, the Secretary shall include in
				the report recommendations for actions that could be taken to encourage the
				sustainable management of stocks of fish listed in the Fish Stocks
				Sustainability
				Index.
						.
				(b)Assessment of
			 Current Management Measures
				(1)In
			 generalThe Secretary of Commerce shall conduct a study, in
			 cooperation with the National Academy of Sciences, to determine if current
			 fishery management measures for stocks in a multispecies fishery yield the most
			 productive use of marine resources while effectively conserving sustainable
			 populations and a healthy marine ecosystem. The study shall include—
					(A)the identification
			 of the statutory and regulatory impediments to achieving the maximum
			 sustainable yield from the entire fishery;
					(B)the identification
			 of fishery independent environmental stressors on the fishery;
					(C)the economic value
			 derived from the yield in the fishery; and
					(D)alternative
			 fishery management measures and technologies that would result in increased
			 economic and harvest yields consistent with sound conservation.
					(2)ReportWithin
			 180 days after the date of enactment of this Act, the Secretary shall transmit
			 a report to the Senate Committee on Commerce, Science, and Transportation and
			 the House of Representatives Committee on Natural Resources containing the
			 Secretary’s findings, conclusions, and recommendations.
				
